Case: 12-40896       Document: 00512277163         Page: 1     Date Filed: 06/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2013
                                     No. 12-40896
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALFONSO MONIET-WONG, also known as Hector Huerta,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-968-1


Before JONES, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       Alfonso Moniet-Wong pleaded guilty to illegal reentry and was sentenced
to 52 months of imprisonment and three-years of supervised release.                        In
calculating his guidelines range of imprisonment, the district court applied a 16-
level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) for Moniet-Wong’s prior
conviction of conspiracy to distribute marijuana.
       As he did in the district court, Moniet-Wong argues that his prior
conspiracy conviction under 21 U.S.C. § 846 did not require any overt act; it is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40896    Document: 00512277163     Page: 2   Date Filed: 06/18/2013

                                 No. 12-40896

thus not a conspiracy within the generic, contemporary meaning of the word,
and it cannot support the enhancement. Moniet-Wong correctly concedes that
his argument is foreclosed by United States v. Rodriguez-Escareno, 700 F.3d 751,
753-54 (5th Cir. 2012), cert. denied, 133 S. Ct. 2044 (2013), but he raises it to
preserve it for further possible review.
      AFFIRMED.




                                           2